STATE OF VERMONT

                                 ENVIRONMENTAL COURT

                                                     }
In re: JLD Properties ‐ Wal Mart St. Albans          }       Docket No. 132‐7‐05 Vtec
        (Appeal of Frey, et al.)                     }
                                                     }

           Decision and Order on Cross‐Motions for Partial Summary Judgment

       Appellants Marie Frey, Richard Hudak, and a group of forty‐four individuals (the

“Prent Group”), as well as Additional Appellants Commons Associates and R. L. Vallee,

Inc., appealed from a decision of the Development Review Board (DRB) of the Town of St.

Albans,  granting  conditional  use  and  site  plan  approval  to  Appellee‐Applicant  JLD

Properties, LLC,1 for a proposed Wal‐Mart store to be located at 424 Swanton Road (U.S.

Route 7) in the Light Industrial/Commercial zoning district.  Appellants are represented

by  Jon  Groveman,  Esq.,  and  Jamey  Fidel,  Esq.;    Appellee‐Applicant  is  represented  by

Robert  F.  O’Neill,  Esq.,  and  Andrew  Strauss,  Esq.  ;  Additional  Appellants  Commons

Associates and R. L. Vallee, Inc. are represented by Jon T. Anderson, Esq.; and the Town

of St. Albans is represented by David A. Barra, Esq.

       The parties had agreed that this municipal appeal, and the state stormwater appeal

filed as Docket No. 129‐5‐06 Vtec, should await the conclusion of the Act 250 proceedings

before  being  scheduled  for  trial,  so  that  any  appeal  of  the  Act  250  decision  could  be

combined  with  the  already‐filed  appeals  for  further  proceedings.    V.R.E.C.P.  2(b).

However, the parties also agreed that the partial summary judgment motions in the present

case should be decided, as the decision could affect the procedural posture of the appeals.

       1
         In the pretrial conferences, the parties informed the Court that JLD Properties
holds an option to purchase from the St. Albans Group and has an understanding to lease
the property to Wal‐Mart; however, neither entity is a party to this appeal.

                                                 1
       The  parties  have  moved  for  summary  judgment  on  Questions  1,  2  and  3  of

Appellants’ Statement of Questions, addressing whether two DRB members had a conflict

of interest disqualifying them from participating in the hearings or the decision on appeal,

whether four other DRB members were also disqualified due to having missed some of the

hearings on the application, and whether the DRB decision should therefore be vacated or

is void.



       The following facts are undisputed unless otherwise noted.  The DRB consists of

nine members.  The DRB held seven warned public hearings on the application that is the

subject of this appeal:  on June 10, 2004; September 23, 2004; November 18, 2004; December

16,  2004;  February  10,  2005;  March  24,  2005;  and  May  26,  2005.    The  latter  two  dates

occurred after the terms for some of the DRB members had concluded in early March of

2005, and other members had been selected for those positions.

       Mr. Ernest Levesque, Jr., was a member of the DRB during the entire time that the

DRB held hearings on and considered the application.  He had also served as the Zoning

Administrator for the Town of St. Albans in the 1990s.  During some of the period between

the end of his term as Zoning Administrator and his appointment to the DRB, he lived

elsewhere and worked as Zoning Administrator for another municipality.

       The parties do not dispute Mr. Levesque’s deposition testimony that, while sitting

as a DRB member conducting the September 23, 2004 public hearing, Mr. Levesque wore

a hat bearing the words “ST. ALBANS  TOWN2 NEEDS WAL‐MART.”  At that hearing he

was  asked  to  remove  the  hat  by  the  chair  of  the  DRB.    Although  he  did  remove  it,

Appellants allege, and no party disputes, that he placed it with the words outward in front

       2
         This text is taken from Mr. Levesque’s own response on page 5, line 25 of his
deposition.  It is referred to in other places as “St. Albans Needs Wal‐Mart” or “St. Albans
Needs a Wal‐Mart.”

                                                 2
of him on the hearing table where it could be seen by the hearing participants and by the

television  camera  that  was  recording  the  proceedings.    Appellants’  attorney:  Mr.

Groveman,  and  the  Town’s  attorney:  Mr.  Barra,  were  both  present  at  that  hearing.

Appellant Frey and Mr. Groveman both spoke at that hearing, as reflected in the minutes.

       The parties do not dispute Mr. Levesque’s deposition testimony that he had received

the hat in the 1990s, while serving as the St. Albans Zoning Administrator, as a gift from

a Wal‐Mart employee after a local permit proceeding.  In the deposition, he stated that he

wore the hat at the September 23, 2004 public hearing because “[i]n America I thought it

was a free country so I  wore the hat” and that “I thought in America you could wear

anything you wanted on your head at any time because it’s still a free country.”  In answer

to a request that he further explain his interrogatory answer that he chose to wear the hat

for its historical significance, he stated:

       Historical, historically because there’s a gentleman named Sam Walton had
       nothing in his pocket and he built himself an empire.  I say the American
       dream came true to him.  That’s the only reason I wore the hat.  No other
       reason.  

       In addition, although not apparent to the public at that hearing, at some time before

serving  on  the  DRB,  Mr.  Levesque  had  telephoned  Mr.  Jeff  Davis  (the  principal  of

Appellee‐Applicant JLD Properties, LLC) to suggest that Wal‐Mart first go into an existing

retail space in St. Albans, so that it would have community support behind it when it

would later apply for its original proposal, that is, the present application.  Mr. Levesque’s

deposition  testimony  reflected  that,  at  some  later  time,  “Wal‐Mart  called  me  up  and

apologized and said we should have listened to you, Ernie, we would be in town now.  I

said well that’s the way the ball bounces and the cookie crumbles and that’s the end of it,

and then I get appointed to the Development Review Board.” 

       Mr. Albert J. Benson was a member of the DRB during the entire time that the DRB

held hearings on and considered the application.  The parties do not dispute Mr. Benson’s

                                              3
deposition  testimony  that  he  signed  a  petition  for  interested  person  status  that  was

submitted to the DRB on November 18, 2004  (at the third of the seven public hearings on

the DRB’s consideration of the application).  At the time, he believed it to be a petition “for

Wal‐Mart supporters.”  Also at that time, his personal opinion was that “we should have

JLD Davis Enterprises.”  By letter to the Selectboard, Mr. Benson withdrew his signature

from the petition the day after he had signed it, on advice of a Selectboard member.  None

of the materials submitted in support of the motions suggests that any members of the

public saw the petition containing Mr. Benson’s signature.

       Four other DRB members (Mr. Guptill, Mr. Sanders, Mr. Martin, and Mr. Montagne)

did not attend some of the evidentiary hearings on the application.  However, a written

record of the minutes of the hearings and the written materials submitted at the hearings

was made available to them, and all of those members reviewed those written materials.

In addition, two of the four watched some of the hearings when they were later televised

on cable television.



       Appellants  argue  that  their  constitutional  due  process  right  to  a  fair  and  open

hearing before an impartial decisionmaker was violated so egregiously as to require  this

Court to conclude that the DRB decision is void or should be vacated, and to remand the

matter  for  further  proceedings  before  the  DRB  so  that  it  can  render  a  valid  decision.

Appellee‐Applicant argues that what did or did not happen before the DRB is not relevant

in  a  de  novo  appeal  such  as  this  one,  and  that  the  court  is  limited  to  a  de  novo

consideration of the application.

       It  is  true  that  procedural  defects  in  reaching  a  DRB  decision  are  generally

disregarded in a de novo appeal, because the court must make its own determination as

to  the  questions  of  law  or  fact  raised  in  the  appeal,  and  must  “apply  the  substantive

standards  that  were  applicable  before  the  tribunal  appealed  from.”    V.R.E.C.P.  5(g).

                                                 4
However, this Court equally has an obligation to protect the due process rights of persons

appearing before municipal panels, as most decisions are not appealed and the system as

a whole will only function if citizens can be confident that DRBs are held to the same

standard of adherence to our society’s basic constitutional principles as any other tribunal,

that is, that DRB decisions are based on the rule of law.3

         “A fair trial before an impartial decisionmaker is a basic requirement of due process,

applicable  to  administrative  agencies  as  well  as  to  the  courts.”    Secretary,  Agency  of

Natural Resources v. Upper Valley Regional Landfill  Corp., 167 Vt. 228, 234–35 (1997)

(citing Withrow v. Larkin, 421 U.S. 35, 46 (1975)).  Due process requirements are equally

applicable to a municipal board4 acting, as it did here, in a quasi‐judicial capacity.  See

Chioffi v. Winooski Zoning Board, 151 Vt. 9, 13 (1989) (municipal boards perform a quasi‐

judicial function in determining the applicability of a zoning ordinance to the facts of the

case).

         Judicial and quasi‐judicial proceedings must be conducted so as foster unbiased

decisionmaking  and  “the  avoidance  of  even  the  appearance  of  partiality.”    In  re  State



         3
          See, Boddie v. Connecticut, 401 U.S. 371, 374 (1971): “Perhaps no characteristic of
an organized and cohesive society is more fundamental than its erection and enforcement
of a system of rules defining the various rights and duties of its members, enabling them
to govern their affairs and definitively settle their differences in an orderly, predictable
manner.  Without  such  a  ‘legal  system,’  social  organization  and  cohesion  are  virtually
impossible;  with  the  ability  to  seek  regularized  resolution  of  conflicts  individuals  are
capable of interdependent action that enables them to strive for achievements without the
anxieties that would beset them in a disorganized society.”
         4
          Requiring municipal citizen boards to adhere to the requirements of due process
is particularly necessary to minimize the introduction of “irregular practices in a forum
which suffers from an excess of informality.”  4 K. Young, ANDERSON’S AMERICAN LAW OF
ZONING §22.46 (4th ed. 1997 & Supp. 2006) (discussing voting by board members who did
not attend hearings).  

                                                5
Highway  No.  1,  Peru,  133  Vt.  4,  9–10  (1974).    That  is,  not  only  is  it  important  that

adjudicatory hearings actually be fair and impartial, they also must appear to be fair and

impartial, both to participants and to observers.  See Joint Anti‐Fascist Refugee Committee

v.  McGrath, 341  U.S. 123, 172, n.19  (1951)  (Frankfurter,  J.,  concurring) (quoting  Daniel

Webster: “In a government like ours, entirely popular, care should be taken in every part

of the system, not only to do right, but to satisfy the community that right is done.”) 

       Thus, an important purpose of holding public hearings in zoning and development

matters is not only to obtain the necessary information for the board to make its decision,

and not only for the board to make an unbiased decision, but also for the unbiased nature

of the decisionmaking process to be apparent to everyone; that is, to ensure that justice is

not only done, but manifestly seen to be done.  The public hearings provide the board with

the “formal mechanism to obtain the needed information in a manner that is fair to all

stakeholders.”  In re Appeal of McEwing Services, 2004 VT 53, ¶17; 177 Vt. 38, 44 (2004).

       As a member of the DRB conducting public hearings on the application at issue in

this appeal, Mr. Levesque was acting in a quasi‐judicial capacity.  Mr. Levesque had a right

to his privately‐held opinion, but when he wore a hat with a pro‐Wal‐Mart inscription

while sitting in an official quasi‐judicial capacity to judge the merits of an application to site

a Wal‐Mart store, he destroyed the appearance of fairness that due process requires and

to which the stakeholders at the hearing were entitled, whether or not he also departed

from  the  reality  of  giving  the  application  a  fair  hearing.    See  Vermont  Real  Estate

Commission  v.  Martin,  132  Vt.  309,  312  (1974)  (quasi‐judicial  action  prescribed  by  the

essentials of due process must faithfully observe the rudiments of fair play); Petition of

New England Tel. & Tel. Co., 120 Vt. 181, 188 (1957) (fair and open hearing is the absolute

demand of all judicial inquiry); and see Meyers v. Shields, 61 F. 713, 725 (C.C.Ohio 1894)

(proceedings require an “impartial and wholly disinterested tribunal.”) 

       It is precisely because this is “a free country” that Mr. Levesque should not have

                                                 6
worn the hat when sitting in an official quasi‐judicial capacity; the core American values

and  guarantees  set  forth  in  our  Constitution  must  be  adhered  to  by  all  governmental

representatives, however part‐time and unpaid their service may be.  These values include

the “high social and moral values inherent in the procedural safeguard of a fair hearing,”

Anti‐Fascist, 341 U.S. at 167, “perhaps the most majestic concept in our whole constitutional

system.” Id., at 174.  

       While sitting as a member of the DRB and deciding on the merits of the application,

Mr. Levesque was required to set aside the actual hat that he was entitled to wear as a

private citizen, and to put on instead the metaphorical ‘hat’ of a disinterested and impartial

public decisionmaker.  In failing to do so, he engaged in the “personal intermixing of roles

that normally is a hallmark of a due process violation.”  In re Crushed Rock, Inc., 150 Vt.

613, 621 (1988).  Similarly, Mr. Benson’s action in signing a partisan petition while he was

acting as a member of the DRB and deciding on the merits of the application detracted

from the appearance of a fair hearing, albeit to a lesser extent as he withdrew the signature

promptly and the public may not have seen it. 

       It is hard to avoid the conclusion that Mr. Levesque intended, by wearing the hat

while sitting on the DRB at the hearing, to indicate to the participants his prejudgment of

the merits of the application.  But whether that was his intent or not, his actions gave the

appearance  of  prejudgment  and  contravened  the  constitutional  standard  of  a  fair  trial

before  an  impartial  decision  maker.    His  act  of  disrespect  for  the  integrity  of  the  DRB

proceedings, whether or not intended as such, gave both the stakeholders and observers

good reason to doubt that the proceedings were being conducted by the required impartial

and wholly disinterested tribunal.  That reasonable doubt in the fairness of the hearing

contaminated both that day of hearing and the further proceedings in which Mr. Levesque

participated. 

       It is not enough to say that this Court, sitting de novo, can now judge the application

                                                  7
impartially, and thereby remove the stain of apparent bias from the result below.  The

public’s  expectation  of  an  orderly,  predictable,  and  fair  system  for  the  settlement  of

disputes, as opposed to a system based upon “the will of strategically placed individuals,”

Boddie v. Connecticut, 401 U.S. 371, 375 (1971), is damaged by that appearance of bias in

the municipal proceedings.  The government on every level “must turn square corners . .

. when dealing with its citizens.”  In re McDonaldʹs Corp., 146 Vt. 380, 385 (1985) (internal

quotation  and  citation  omitted).    It  is  the  responsibility  of  the  tribunal  in  which  the

apparent  bias  occurs  to  remedy  the  constitutional  violation  in  the  first  instance,  by

addressing the board member’s potential disqualification and conducting the remainder

of the hearing with a properly‐constituted board.

       However, although it was the DRB chair who apparently asked for Mr. Levesque

to remove the hat, none of the parties or their attorneys requested his disqualification at the

time  of  the  event.  Neither  the  Town’s  attorney,  who  was  present  at  that  hearing,  nor

Attorney Groveman or Ms. Frey, who both spoke at that hearing, raised the hat incident

as a disqualifying issue.  There is no question that at least Mr. Levesque, and possibly also

Mr. Benson, should have been disqualified, but it is not fair to the applicant or the Town

to do so retroactively two years later.  We do not wish to waste the public funds and time

spent at the five public DRB hearings and the DRB deliberations, over the course of ten

months,  that  occurred  after  this  incident.    V.R.E.C.P.  1.    Accordingly,  under  the

circumstances of the present appeal the DRB decision will not be vacated and remanded;

instead, the Court will proceed with the de novo appeal.  However, if the DRB has not

already  taken  measures  to  make  certain  that  a  similar  problem  would  not  arise  in  the

future, the Court urges it to do so as soon as possible, and notes that Mr. Levesque and Mr.

Benson should not participate in any future hearings or decisions related to this project.

       Appellants  also  argue  that  this  Court  should  also  vacate  the  decision  below  or

declare it be void because four other DRB members (Mssrs. Guptill, Sanders, Martin, and

                                                 8
Montagne)  should  be  disqualified  for  having  voted  on  the  decision  without  having

attended all of the public hearings on the application.  However, a written record of the

minutes of the hearings and the written materials submitted at the hearings was made

available to them, and all of those members reviewed those written materials.  In addition,

two of the new members watched some of the hearings on cable television.  A quorum of

board  members  was  present  at  each  of  the  hearings,  and  the  whole  tribunal  carefully

reviewed  the  record  prior  to  rendering  the  decision.    The  participation  of  those  four

members  was  sufficient  under  Vermont  law  in  order  to  comply  with  due  process.

Lewandoski v. Vermont State Colleges, 142 Vt. 446, 452–53 (1983).  Those four members

were not disqualified from participating in the DRB decision that is the subject of this

appeal, and of course may participate in any future hearings and decisions related to the

project.



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellants’ Motion for Partial Summary Judgment is DENIED, with the recommendation

that the Town institute procedures so as to ensure the procedural safeguard of future DRB

hearings that are both fair and are seen to be fair.  We will hold a telephone conference on

September 19, 2006, as already scheduled, to discuss further pretrial proceedings in these

related cases and the related Act 250 proceedings. 


       Done at Berlin, Vermont, this 5th day of September, 2006.




                              _________________________________________________
                                    Merideth Wright 
                                    Environmental Judge

                                                9